Title: From Thomas Jefferson to Jones & Howell, 21 October 1806
From: Jefferson, Thomas
To: Jones & Howell


                        
                            Messrs. Jones & Howell
                            
                            Washington Oct 21. 06.
                        
                        I am to ask the favor of you to send me the articles stated below with as little delay as possible, the bar
                            iron being at this time much wanted. be particular in the breadth of the sheet copper & iron, as smaller breadths will
                            not do, and larger will cut to waste. the copper sheets mentioned in your letter of Sep. 24. will answer very well,
                            because being 24. I. wide, they will cut into 2. breadths of 12. I. Accept my friendly salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                        
                            6. bundles of the largest slit rod, iron
                            3. do.   of the next size.
                            1½ Cwt. bars ¾ I. square
                            4 Cwt. common flat bars
                            1. axle tree for a riding chair
                            60. f. running measure of flat bars for strakes of the wheels
                            110 f. running measure 12 I. wide of sheet copper, thin, say about 10 oz. to the sq. foot
                            170. f. running measure 2. f. wide of sheet iron.
                            
                     to be addressed to Messrs. Gibson & Jefferson, Richmd.
                        
                    